PER CURIAM.
We reverse and remand the trial court’s order denying appellant conditional release from Florida State Hospital, only for the limited purpose of permitting the trial court *1195to correct the written order to conform to its oral pronouncement that appellant is mentally ill, because the written order omits this essential finding. See Sumter v. State, 570 So.2d 1039, 1041 (Fla. 1st DCA 1990), review dismissed, 583 So.2d 1037 (Fla.1991). The order is otherwise affirmed.
AFFIRMED in part and REVERSED and REMANDED in part.
ERVIN, WOLF and KAHN, JJ., concur.